317 S.W.3d 691 (2010)
STATE of Missouri, Respondent,
v.
Roger E. WERNER, Appellant.
No. WD 70986.
Missouri Court of Appeals, Western District.
August 24, 2010.
Daniel N. McPherson, for Respondent.
Andrew M. Curley, for Appellant.
Before Division Three: JAMES M. SMART, JR., Presiding Judge, JOSEPH M. ELLIS, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Roger Werner appeals from his conviction by jury of one count of possession of a controlled substance (methamphetamine), § 195.202, and the four-year prison sentence he received as a result of that conviction. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).